 1cI21'1 1r ,'.l -1Aq-I£,T A I I A if'lD [ I A IfltC A Ik AD rA I480 1ItL31.11 Il J) INI t I L IILU.S. Utilities Corporation1and International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Building Materi-als and Construction Drivers, ocal 341. Case6-CA-12411January 14, 1981DECISION AND ORDERBY MEIMBERS JENKINS, P'NI .I LO, ANDZIMMERMANOn August 12, 1980, Administrative Law JudgeSidney J. Barban issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel each filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, U.S. UtilitiesCorporation, Monroeville, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.The iamei of Respoindelt aptpears as amended at the hearilng2 Respondent has excepted to ccrtiain credibility findings ITilde by heAdninistrative aw Judge It is the oard's establistcd policy not litoverrule an adminiisrative law judge's LestIILtiol ns with respect toI credibility unless Ilhe clear preponderance of all of the rele'alit evidence clivirces us that the reslutions are incorrect Standard I)ro, iCll PIodurclsInc., 91 NIRHB 544 (1950). enfd 188 F.2d 362 (ld Cir 19511 We haccarcfilly examined he record arid find ino basis for resersilg his findingsI In his recormmended Order, the Adnilmistrati c aw Judge requiresRespondent ito arbitrate certain griesances, "waiving all objections basedon time linitations or the passage of lime." In conlext, this waiser oftime limits refers to tlhe linielrss of anl arhilral proceedillgsairl lid nt towhether the unlderlying grievances were or were not tinel filedDECISIONSTAIFIMIENT OF rH1. CASEISIDNEY J. BARBAN, Administrative Law Judge: Thiscase, U.S. Utilities Corporation, was heard before me inPittsburgh, Pennsylvania, on January 16-19, 1980,2 uponI he name of Respondenll ;as correctled at the hearingO 1 Jaliar 19,. the hearirg ,s recessed to give te General Counselan opportutlity to see certaill do illlents in Respoldellt's possessiiiil 1letter dated January 2. General Counsel adssedl that he had reieted254 NLRB No. 55a complaint issued on August 21, 1979, based on chargesfiled on May 29 and July 30, 1979, filed by the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, Building Materials andConstruction Drivers, Local 341 (herein called theCharging Party or the Union). The complaint allegesthat the above-named Respondent violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended (herein called the Act), by (1) repudiating, fail-ing, and refusing to apply a collective-bargaining con-tract with the Union during its term, and (2) refusing torecognize and bargain with the Union, upon request, asthe representative of Respondent's employees in an ap-propriate unit.The answer to the complaint admits that at all timesmaterial herein the Union has been the exclusive bargain-ing representative of Respondent's employees in the ap-propriate unit set forth in the complaint, that the Re-spondent and the Union were parties to a collective-bar-gaining contract effective from May 1, 1976, to April 30,1979, covering the unit set forth, and that the Union,since on or about January 31, 1979, has requested, andcontinues to request, Respondent to meet and bargain re-garding a collective-bargaining agreement to succeed thecontract noted above. However, Respondent's answer, asamended at the hearing, denies that Respondent has re-pudiated, and failed and refused to apply the collective-bargaining agreement between the parties on the groundthat during the times material "Respondent has not beenengaged in activities within the scope and purview ofthat agreement." Respondent further answers that al-though "Respondent does recognize the Union as exclu-sive collective-bargaining representatives [sic], however,Respondent is no longer involved in activities within thescope and purview of the agreement ... As such, Re-spondent is under no duty whatsoever to negotiate anagreement to succeed that which has expired." Theanswer does admit that the Union is a labor organizationwithin the meaning of the Act.Upon the entire record in this case, from observationof the witnesses and their demeanor, and after consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS AND CONCLUSIO NSA. Respondent's BusinessRespondent, which has its offices at Monroeville,Pennsylvania, and an installation at Springdale, Pennsyl-vania, both located in Allegheny County, at times mate-rial to this matter, was engaged in the removal of flyash,cinders, and sludge from certain locations and transport-irg them to other locations and disposal areas on behalfof certain utilities, municipalities, and highway authori-ties. Michael J. Peretto, Respondent's secretary-treasurer,asserted that Respondent worked at "the disposal areawith bulldozers and heavy construction equipment, cov-thc d utnlitils, had nlo urther evidence Ito offer. and suggested closingthe recrd letoner dated Janluary 29, Respondcnl conrcurred. By Orderdated Fl-cbrlars 5, 198(), I closed he record i this matter and set a datefor filinig bricts, -.111 .1 ----L .-.1 I I -11 - U.S. UTILITIES CORPORATIONering and seeding and this type of thing," saying, "[t]hetransportation of most of these [items] was primarily anancillary type of thing to the general construction typeoperation .... We did transmission line clearing, andcassion drilling of power construction for transmissiontowers ...." Respondent also transported heavy con-struction equipment. In addition, in an operation that fig-ures prominently in this matter, Respondent engaged instripping coal at a location identified as "the ShawMine," and delivered coal to its customers.Respondent admits that during a recent annual period,it sold goods and/or services valued in excess of $50,000to firms located within Pennsylvania, which are them-selves engaged directly in interstate commerce, and con-cedes that at all times material it has been an employerengaged in commerce within the meaning of the Act.Respondent has sold a number of its trucks, but it doesnot appear that it has disposed of all its trucks. Though ithas not gone out of business, Respondent in the answerto the complaint denies that at all times material to thismatter it was at that time engaged in trucking and haul-ing services. It is admitted that Respondent continues tobid on projects involving such work.B. Summary of Facts and IssuesRespondent and the Union have been parties to succes-sive bargaining agreements since at least 1968. The lasttwo such agreements ran from May 1973 through April1976, and from May 1976 through April 30, 1979.Though neither of these agreements specifically so pro-vide, Respondent contends that the coverage of theagreements was restricted to the geographical jurisdic-tion contained in the Union's original charter: Allegheny,Beaver, and part of Butler counties in Pennsylvania.About the first week in April 1978, according to Re-spondent's secretary-treasurer, Michael J. Peretto, Re-spondent decided to have its drivers park their trucks fora substantial period of time at the Shaw Mine in West-moreland County, and deliver from there for variouscustomers. Respondent contends that by doing this itthereby "domiciled" the trucks at the Shaw Mine, and,therefore, though the drivers assigned to work at andfrom the Shaw Mine continued to perform work de-scribed in the bargaining agreement, that the agreementdid not apply to that work. Consequently, Respondentdid not apply the provisions of the bargaining agreementto the work performed using Respondent's vehiclesparked at the Shaw Mine during this period, and did notprovide the drivers assertedly "domiciled" at the ShawMine with the benefits provided by the agreement. Infact, during this period, Respondent met with the em-ployees and negotiated a skeleton document setting cer-tain basic working conditions and wages for drivers atthe Shaw Mine, which Respondent denominated "Inde-pendent Coal Haulers Agreement."About the last of October and the first of November1978, while Respondent continued to operate from theShaw Mine, several employees, Fred Cichinelli, DonaldGraham, Ronald Karpach, and James Klein, as well asthe Union, filed grievances under the agreement, allegingthat the employees had been laid off from work whileemployees with less seniority were permitted to work.The Union's grievance also claimed other failures tohonor and apply the agreement. When Respondent re-jected those grievances, the Union sought to take themto arbitration. Respondent refused to participate in theselection of an arbitrator, and to arbitrate the issues, onthe asserted ground that the grievances involved workoccurring in a county outside the geographical jurisdic-tion of the Union, and was, thus, outside the coverage ofthe bargaining agreement.Thereafter, Respondent also refused to negotiate a newcontract with the Union to succeed the agreement due toexpire at the end of April 1979, as discussed hereinafter.The General Counsel denies that the bargaining agree-ment between Respondent and the Union was limited bythe Union's geographical jurisdiction, or that Respondentmay determine the coverage of the contract by decidingwhere to park its trucks. The General Counsel contendsthat by failing and refusing to apply the bargainingagreement during its term, by unilateral alteration ofworking conditions, bypassing the Union and negotiatingdirectly with the employees, and by refusing to negotiatean agreement with the Union to succeed the 1976-79bargaining agreement, Respondent violated Section8(a)(5) and (1) of the Act. The General Counsel, as dis-cussed hereinafter, requests that drivers Cichinelli, Kar-pach, Graham, and Klein be made whole for any losses"suffered as a result of Respondent's repudiation of theseniority provisions of the agreement ...through the10(b) period to November 30, 1978."C. Tle "Domicile" Issue1. In generalAs has been noted, Respondent contends that the "do-micile" of the trucks during the period material to thecomplaint is critical to the determination of the coverageof the bargaining agreement. The concept is rather elu-sive, seemingly devised and defined solely by Respon-dent for its special purposes in this situation. The term"domicile" does not appear anywhere in the bargainingagreement, and the few references to union jurisdictionin the agreement, as discussed hereinafter, do not ontheir face, seem to imply a geographical limitation on thecoverage of the contract. The vehicle titles issued by theCommonwealth of Pennsylvania for each of Respon-dent's trucks which are contained in the record list onlyRespondent's home address at Monroeville for the trucks(which presumably would be their "domicile" so far asthe Commonwealth was concerned).Respondent's officer, Peretto, asserted that Respondentdetermined "domicile" by the place the trucks wereparked at night "on a regular basis." As to what wouldconstitute a "regular basis," he gave the opinion that itwould have to be more than three to five nights a week,further testifying that it would have to be a move lasting"a month or two and we intended to keep the trucksthere." Peretto testified that if Respondent's trucks wereparked at the Shaw Mine (in Westmoreland County), Re-spondent would not consider the bargaining contract toapply even if the trucks were used to pick up and delivermaterials in Allegheny County (vithin the Union's geo-481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphical jurisdiction), because Respondent had electedto park the trucks in Westmoreland County. However, ifRespondent chose to park its trucks in AlleghenyCounty-as at Respondent's Springdale yard-the workof the trucks would be covered by the contract eventhough all of that work was performed in WestmorelandCounty. Indeed, the record shows that during the periodwith which we are concerned, while Respondent's truckswere parked at the Shaw Mine, employee Vojtash, andothers, would pick up trucks at the Shaw Mine and usethem to haul cinders from the Springdale yard (in Alle-gheny County) to nearby dumps, returning the trucks tothe Shaw Mine at night. Respondent did not apply thebargaining agreement to that work.32. The bargaining agreementThe following provisions, which appear in both the1973-76 and 1976-79 bargaining agreements, relate di-rectly to the coverage of those agreements:ARTICLE I1.1 The Employer recognizes and acknowledgesthat the Union ...is the exclusive bargaining agentfor all of the employees performing work within thescope of this agreement ...1.2 The term "Employee" as used in this agree-ment shall mean any employee who performs workfor the Employer within the scope of employmentcovered by this agreement in the job classificationsset forth in this agreement.ARTICLE 11UNION SECURITY2.1 All present employees who are members ...shall remain members .... All present employeeswho are not members and all employees of theUnion and all employees who are hired hereafterfor work in the classification[s specified herein,shall become and remain members ....ARTICLE IIIHOURS OF WORK-PREMIUM TIME-REPORT TIME-SHIFT TIME* ..**3.8 ...If Company [sic has any of their owntrucks at any given site, and there is Saturday,Sunday or holiday work, such trucks must bemanned in accordance to the seniority list.3 In early 1979. around February according to employee GeorgeGuckert, his truck, then parked at the Shaw Mine, was taken to Respon-dent's garage at Springdale (Allegheny County). For a month thereafterit was parked at Springdale. where Gutckert regularly picked it up tomake his deliveries. According o t Exh. 1 Respondent continued toconsider Guckert "domiciled" in Westmoreland County.3.9 Working time shall start when an employee isinstructed to report for work and does report to theterminal, garage or job site at the appointed time.Article XX, classifications and wage rates, providesfor wage rates for four specified job classifications, de-scribed in terms of four different kinds of trucks driven.So far as the record in this case shows, these are theonly types of trucks driven by Respondent's employees,whether in Allegheny or Westmoreland Counties.Indeed, it appears that the very same vehicles (assertedlydomiciled in Westmoreland County) which the employ-ees drove in Westmoreland County had, assertedly, pre-viously been domiciled and driven in Allegheny County,sometimes by the same employees. In some cases, prob-ably in all instances, these identical trucks were latermoved back to Allegheny County from Westmoreland.There is evidence that Respondent also uses its vehi-cles in building construction and heavy constructionwork. The agreement makes provisions for such work.There are only two references to the Union's geo-graphical jurisdiction in the bargaining agreement whichthe parties cite in support of their positions. In articleXIX, work assignment, in the 1976-79 agreement the fol-lowing appears:19.1 In the event that any dispute should arise be-tween this Local Union and any other TeamstersLocal Union relating to jurisdiction over employeesor operations covered by this agreement, the Em-ployer agrees to accept and comply with the deci-sion or settlement of the Union or Unions tribunalswhich have the authority to determine such dispute.In article XXVII of the 1976-79 agreement (but not inthe prior contract) it is provided:21. Any employee required to drive his own ve-hicle to a job site outside the jurisdiction of LocalNo. 341 will be compensated at the rate of twelveand one-half (12-1/2) cents per mile each way. Themileage will be computed from the Springdale Yardand return. It will be the driver's responsibility tonotify the company of the day he drives his ownvehicle and the total number of miles he drives.3. History and interpretation of the bargainingagreement(a) Prior to the 1976-79 agreement, as has been noted,the bargaining agreement made no provision for paymentof travel expense to employees required to drive theirown vehicles to distant points where Respondent's equip-ment was located at the jobsite. Respondent appears tohave had inconsistent practices and policies with respectto reimbursing employees for driving their own cars inthese situations. For this reason, in the negotiations forthe latest contract, the Union insisted on a contract com-mitment to reimburse the employees. As a result, the par-ties agreed to the provisions of article XXVII, set forthabove.(b) The record shows that prior to April 1978, whenRespondent sent its drivers to work at distant locations,482 U.S. UTILITIES CORPORATIONincluding the Shaw Mine, outside the geographical juris-diction of the Union, where its equipment was parked forsubstantial periods of time, Respondent normally appliedthe provisions of the bargaining agreement to that work,and paid the employees the contract rates provided aswell as contributing the health, welfare, and pensionbenefits required by the contract.4(c) Peretto also gave testimony, which I considerhighly implausible, as to certain statements allegedlymade to him in 1972 or 1974, and in 1976 by a formerpresident of the Union, Henry Trotto, with respect tothe coverage of the bargaining agreement. His testimonyas to this, except on direct examination, tended to beevasive, confusing, and at times contradictory. This testi-mony does not seem to be referred to or relied on in Re-spondent's brief, but I believe that it should be noted.Peretto says that Trotto told him, during negotiationsfor the 1976-79 agreement that "the general basis for thecontract ...was for trucks domiciled within Allegheny,Beaver, and parts of Butler County."5Shortly thereafter,however, Peretto gave the following testimony:Q. (Mr. Greene) Could you tell me what Mr.Trotto said in regard to the coverage of the con-tract?A. It's the custom of the industry.Q. Could you tell me what Mr. Trotto said, sir?A. I said he said nothing.As has been noted, Respondent contends that the "do-micile" of the trucks is dependent on Respondent's deter-mination as to the length of time they are parked on "aregular basis" at a particular location. Peretto testifiedthat "[i]n regard of the length of time to be a regularbasis, [Trotto] said nothing."At one point, Peretto seemed to testify that because hehad assertedly "seen copies of Teamsters contracts whichcover Allegheny, Beaver and parts of Butler County asthe sole jurisdiction for 341," he assumed that thisbecame part of the contract.6Peretto agrees that Trottodid not confirm in writing any of these interpretations ofthe bargaining agreement assigned to him by Peretto.The contract itself does not contain any such language.Peretto also asserts that in 1972 and 1974, when work-ing in counties outside the geographical jurisdiction ofthe Union, Respondent laid off union members and hirednonunion drivers to do the work. He says that he haddiscussions with Trotto about this, and he raised "no ob-jections." Nevertheless, Peretto says he did not have any4 These findings are based on testimony of General Counsel's wit-nesses, which was essentially undenied. To the extent that Peretto, in dis-cussing the background of the travel pay provision, sought to imply thatthis work was "temporary," that testimony is not credited. As consideredhereinafter, I was not impressed with the reliability of Peretto's testimo-ny In this instance, no detail was offered to support Peretto's offhandstatement made in discussing another issues Peretto also asserts that he told the union representatives during ne-gotiations for a contract to succeed the 1976 79 agreement, which Is dis-cussed hereinafter, that Trotto had so advised him6 Peretto's testimony in the transcript reads: "They [copies of otherTeamsters contracts] were parts of the negotiation for this colntract,would that make it a part of this contract (sic)"discussions with respect to using union members in suchsituations. Peretto's testimony as to his conversations with Trottowere not directly contradicted. Nevertheless, I considerPeretto's testimony to be so unreliable as to fall of itsown weight. I do not believe him, and I have discreditedhis testimony on this issue.(d) One further matter relating to the coverage of theunion bargaining agreement requires notice. In late 1978,as will be considered hereinafter, when Union PresidentTheodore Zilch became aware, in the course of process-ing certain grievances, that Respondent was claimingthat the bargaining agreement did not apply to employ-ees performing work out of the Shaw Mine because itwas outside the geographical jurisdiction of the Union,Zilch contacted Thomas Fagan, President of TeamstersJoint Council No. 40, which has authority, in the first in-stance, to determine issues of local union jurisdiction forthe area involved. Fagan ascertained that the TeamstersLocal Union having geographical jurisdiction over West-moreland County, Local 30, did not dispute the applica-tion of the Union's contract to work performed by Re-spondent in Westmoreland County, and advised Zilchthat the Union had jurisdiction over Respondent's oper-ations involved.- Zilch also had contact with the presi-dent of Local 30, and received a letter from him con-firming that Local 30 ceded jurisdiction to the union.During the conversations between the Union and Re-spondent concerning a new agreement and resolution ofthe grievances, Respondent was informed of these facts,but refused to accept the fact that the Union had juris-diction over the operations involved, or that the bargain-ing agreement applied to such operations, assertedly be-cause Respondent was not notified by Joint Council 40,or, as indicated in the brief, because the Joint Councildid not have authority to settle "a jurisdictional dispute"between a local union and an employer.4. ConclusionBased on the above, and the record as a whole, I findthat there was not, at any time material to the complaint,any reasonable basis for concluding that the collective-bargaining agreement between Respondent and theUnion is limited to the geographical area over which theUnion had jurisdiction. The contract by its terms is ap-plicable to Respondent's employees driving certain vehi-' When Pereto indicated that it was Respondent's practice to la offunion members and hire nonunion drivers hen sorking out if IhcUnion's jurisdiction. the General Counsel pointed otul that some uionmembers s"ere used lt perform work out of the Shas, Mine in 197 Per-etto somewhat uccrtlaily explained hat he had assumed that thcse menlwere no longer union memhbers because Rcsponlden had unilaterall re-moved them from the checkoff wshen they went to ork at the ShalsMine (these men, in fact, continued to pay dues directll to the Unlion)Moreover, the record shows that Respondent actisely sulght to persuadethe union members to work at the Shaw Mine on a oliuonili basis Iiiaddition, as has been noted, in the past Respludent on llurntrils osca-sions had used uion members o ork on sites outside the Unirln' gIo-graphical jurisdiction. under the terms of the union contractI agan also testified that it is the custom that wherever the contraclmay be negotiated. "it's ith the undersaniding that they are [tflllecticlfor anl areai [lof Joinlt Council 4(1 that he imla) operate in " I hlaxc Iodoubt that this is the general understanding, but on this rcord I cannolllllfind that Responldent as necessarily privy to that understanding483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcles assigned to any jobsite, without limitation. In fact,prior to 1978, Respondent applied the bargaining agree-ment to work performed outside the jurisdiction of theUnion. The one contract clause relied on by Respondent,that which requires that employees be paid mileage whenassigned to work at a jobsite outside the Union's jurisdic-tion, itself indicates that it contemplated Respondent'semployees, members of the Union, would be assigned towork under the terms of the contract outside the geo-graphical jurisdiction of the Union. At most, this refer-ence to the Union's jurisdiction constituted a convenientmethod of delineating Respondent's obligation to paymileage to its employees required to drive their own ve-hicles to distant jobsites. Respondent's contentions wouldpermit it, in its sole discretion, to determine when it wasgoing to pay mileage (which would defeat the reason themileage provision was inserted in the contract in the firstinstance) as well as when it was going to apply the bar-gaining agreement, itself, by manipulating the location ofRespondent's vehicles. In the absence of much better evi-dence than appears in the record, I would not overridethe otherwise obvious language in the contract by parolevidence.By long-established practice, the Board does not giveeffect to union jurisdiction in determining the rights ofemployees to representation. See, e.g., Schreiber TruckingCompany, Inc., 148 NLRB 697 (1964), where the Boardrefused to give effect to the jurisdictional claim of Team-sters Local No. 30 to represent certain employees inWestmoreland County,Upon the above and the record as a whole, I find thatat all times material to this case, the collective-bargainingagreement between the Union and Respondent was notlimited by the Union's geographical jurisdiction, and, infact, covered Respondent's operations in and from West-moreland County.D. The Alleged Unfair Labor Practices1. The refusal to apply the bargaining agreement(a) From the first part of April 1978, when Respon-dent began to park most of its trucks, previously used inAllegheny County, at the Shaw Mine, and thereafter,Respondent refused to pay the wage rates, provide thebenefits and apply the provisions of the collective-bar-gaining agreement to the employees using the trucksparked at the Shaw Mine, or to the work performed bythose employees.(b) Within 2 to 3 weeks after the employees were di-rected to park their trucks at the Shaw Mine, Respon-dent presented the employees with a document, whichRespondent denominated "Coal Haulers Agreement,"providing for certain working conditions not in accor-dance with the collective-bargaining agreement whichRespondent applied to the employees using trucksparked at the Shaw Mine.In the spring of 1979, employees working out of ShawMine sought increases in wages, holidays, and vacations.After meeting with them on one occasion, Respondentgave the employees a wage increase, and issued another"Coal Haulers Agreement," dated May 10, 1979.(c) During the period when Respondent was parkingits trucks at the Shaw Mine, from early April 1978 wellinto 1979, Respondent also laid off senior employeeswhile employing junior employees and newly hired driv-ers in disregard of provisions of the bargaining agree-ment requiring that layoffs, rehires, dispatching and as-signment of work be made in accordance with seniority(see art. Ill, sec. 3.8). As discussed hereinafter, four ofthe senior men, Cichinelli, Klein, Graham, and Karpach,eventually filed grievances protesting their layoffs.The two most senior men, V. Smith and P. Large,appear to have been continuously employed in Alleghe-ny County until the last part of May and April 1979, re-spectively. F. Cichinelli, third in seniority, and the unionshop steward seems to have been laid off, as he testified,in August 1978 (except for a few hours in October).9James Klein, fourth in seniority, was called in to workby Respondent after the first of April 1978, only on anoccasional basis, and last worked September 9, 1978.Graham appears to have been laid off in April 1978except for 2 or more weeks in June and July 1978. J.Watson, sixth in seniority, seems to have ceased his em-ployment with Respondent in April 1978 and is not in-volved in this proceeding. R. Karpach, seventh in senior-ity, seems to have been laid off in April 1978, except fora short time in June and July 1978. It is not necessary forthe purposes of this decision to consider the remainingemployees on the seniority roster. There is no question,as has been noted, that employees with less senioritythan the employees mentioned worked while they werelaid off.Cichinelli, Graham, Klein, and Karpach each testifiedto the effect that after the last day they worked Respon-dent did not contact them or that they did not refuse anyoffer of work made. Respondent called Helen Simon, asecretary for Respondent, as a witness, apparently in re-buttal. Simon testified that approximately the first weekin April 1978 she was instructed by Respondent's super-intendent, Mario Pacific, and by Peretto, "to contact thedrivers in order of seniority," apparently to see if theywere available for work. Simon's testimony indicatedsomething less than a clear recollection of the event. Shedid state that she did not get in touch with, nor spoke toGraham, Klein, or Karpach, and states that Cichinellisaid he was not available for part-time work, but wouldsubstitute for Parker Lodge if needed. To the extentSimon's testimony is inconsistent with that of Cichinelli,Graham, Karpach, or Klein, I credit the latter.2. Refusal to arbitrate grievancesBy written grievances dated October 29 and 31, andNovember 1, 1978, J. Klein, Graham, Karpach, and Ci-chinelli protested their layoff from work while employ-ees with less seniority were performing work describedin the bargaining agreement for Respondent. Also in agrievance dated November 1, 1978, Union PresidentZilch protested Respondent's failure to work employeesichihel i and employee D Graham. fifth in seniority, were offeredwork at Shaw Mine, but refused it because it was not under the terms ofthe Union contract. I find that they were not required to accept such anoffer and thus remained on layoff status.484 U.S. UTILITIES CORPORATIONaccording to seniority, its failure to report employeesperforming Teamsters work, its failure to remit "properfunds to the welfare and pension fund," its failure to paytravel money as required by the contract, Respondent'scontinued employment of D. Wright after proper notifi-cation that he had been suspended from membership, andRespondent's entering "into an agreement with junioremployees over wages and benefits."Prior to the filing of these grievances, Zilch hadsought an explanation from Respondent as to the reasonit was working junior employees while senior men wereon layoff. Respondent's secretary-treasurer, Peretto, in-formed him that the basis for Respondent's action wasthat the work being performed was outside the Union'sgeographical jurisdiction. Zilch replied that it was notRespondent's province to determine the Union's jurisdic-tion, that this would be determined by Teamsters JointCounsel 40. When Respondent continued to maintain itsposition that the bargaining agreement did not apply towork assertedly "domiciled" outside of the Union's juris-diction, the grievances noted above were filed.As has been indicated previously, Zilch took theUnion's problem with Respondent to the Joint Councilwhich confirmed the application of the bargaining agree-ment to the work involved. Local 30, which otherwisemight have claimed geographical jurisdiction over thework, confirmed that the work belonged to the Union.Zilch informed Peretto of these facts. Peretto refused tobudge from his position, which Respondent has steadfast-ly maintained since.When it received no response from Respondent to itswritten grievances, the Union requested the Federal Me-diation and Conciliation Service (FMCS) to provide apanel of arbitrators from which the parties might selectan arbitrator, as provided by the bargaining agreement.By letter dated December 21, 1978, FMCS providedsuch a panel. Though assured by FMCS that selection ofan arbitrator did not in any way involve a decision onthe merits of the disputes (G.C. Exh. 8), Respondent re-jected all attempts by the Union to have Respondentselect an arbitrator and proceed with the arbitration pro-cess. Respondent's position was summed up in its coun-sels' letter of January 8, 1979, to FMCS, as follows:"U.S. Utilities Services Corporation objects to jurisdic-tion on this matter as it is the position of the [Companylthat its operations for which the contract was enteredinto has ceased. It is further the [Company's] positionthat it is outside the jurisdictional area of the union.10By letter dated June 4, 1979, Respondent advised, finally,that it would not agree to arbitration.3. The negotiationsBy letter dated January 31, 1979, the Union advisedRespondent, in conformity with the 1976-79 bargaining'o At least through June 17, 1979, J. Exh. I indicates that Respondentcontinued to employ two or more employees driving equipment de-scribed in the collective-bargaining agreement Another such piece ofequipment was transferred by Respondent to a subsidiary, or affiliatedcompany, where it was operated by an employee presviously on Respoll-dent's payroll As will he noted, Respondent further admitted that itwould continue to seek hauling work as it had performed in the past, butasserted that in such event it ould subcontract the work ti, olhersagreement, that the Union desired to modify the agree-ment, and requested that Respondent notify the Union ofa time and place to begin negotiations. After that date, sofar as the record shows, the parties met in face-to-facesessions only two times. The following findings as tothose meetings are based principally on the credited testi-mony of Stanford A. Segal, counsel for the Union.On February 3, 1979, Zilch and the Union's counselmet with Peretto and Respondent's counsel, GeorgeShorall, at the latter's office. This meeting was devotedentirely to an attempt by the Union to obtain a settle-ment of the pending grievances referred to hereinafter,or selection of an arbitrator to decide the grievanlces.The arguments made were those which have been noted:Respondent asserting that they did not have to processor arbitrate the grievances because they involved workwhich was outside the scope of the collective-bargainingagreement "[i]n that it was in a county which [Respon-dent's counsel] said the Union had no right to enfircethe contract"; the Union responding that the work in-volved was covered by the contract and Respondent hadto proceed with the grievances. At this meeting. Nwhilepreserving its position as stated, Respondent offered acompromise settlement. This was subsequently rejectedby the employees involved, and the Union continued toseek to have Respondent cooperate in the appointmentof an arbitrator, to no avail, as has been noted.The second meeting occurred on May 30, 1979, in Re-spondent's counsel's office, with the same four persons inattendance. The Union's counsel asserted that there werethree issues to be resolved: (1) Respondent's apparent re-fusal to negotiate a new contract, of which counsel hadbeen informed by Zilch, (2) the necessity to resolve thecurrent grievances which had been pending too long, orselect an arbitrator to hear them, and (3) to settle theproblem raised by Respondent's refusal or failure tomake contributions to the welfare and pension funds re-quired by the bargaining contract.With respect to the first issue, Respondent assertedfirst that it "did not have to negotiate a new contract be-cause the work the company was now involved in wasin Westmoreland and ...the Union's jurisdiction didnot cover Westmoreland County." The Union replied,stating that there was no such limitation in the agree-ment, and that Respondent could point to none: that theUnion had the right to enforce the agreement whereverRespondent was working, and that Respondent could notdetermine the Union's jurisdiction; that this was an inter-nal matter which had been resolved in the Union's favorby the Teamsters Joint Council, by which Respondentwas bound in accordance with article XIX of the bar-gaining agreement. Respondent asserted that they wouldnot accept that ruling.Also, with respect to the Union's request that Respon-dent negotiate a new bargaining agreement, Respondentfurther said it would not negotiate, on the basis that "thecompany had now terminated all of the employees whowere working as teamsters in the Westmoreland area and485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were about to get rid of their trucks, and ...they had lost a contract they had." However, whencounsel was asked if this meant Respondent was goingout of business, Respondent's counsel replied in the nega-tive, stating that what he meant was that "we don't haveany business right now, but we will be bidding on addi-tional business, and ...assuming we get additional busi-ness, we intend to subcontract the trucking work and notuse our own employees." The Union protested these as-sertions, and the fact that it had not been notified of Re-spondent's intent to lay off employees, dispose of itstrucks, and subcontract out the work covered by theagreement, asserting the Union's right to negotiate thesechanges in working conditions affecting the employees'rights. Zilch further noted, in response to Respondent'sclaim that Respondent had laid off all its employees, and,thus, had no drivers, that one of Respondent's trucks, a"low-boy" was still operating, stating that he did not be-lieve Respondent was out of the trucking business. Per-etto acknowledged that Zilch's information was correct,but that the truck was now being operated by one of Re-spondent's subsidiaries. 12With respect to Respondent's failure to make pensionand welfare payments, Respondent asserted that this wasinterconnected with the other issues. Thus, if the con-tract did not apply to the work at Westmoreland, Re-spondent would owe no payments for that work. How-ever, Respondent did offer to pay contributions to thefunds, if the Union would waive backpay under thegrievances. The Union refused, asserting that the totalissue should be submitted to arbitration. Respondentpromised to give a final answer shortly on whether ornot it would arbitrate the issue. As has been noted, Re-spondent finally advised the Union that it would not ar-bitrate the issue.As stated in its answer to the complaint, Respondentcontinues to contend that "it is under no duty whatso-ever to negotiate an agreement to succeed that whichhas expired," in that it "is no longer involved in activi-ties within the scope and purview of the [1976-79 bar-gaining] agreement."Respondent does admit that its employees performingwork covered by the 1976-79 bargaining agreement, in-cluding driving single-axle dump trucks, tandem axletrucks, dump trailers-tri-axle (single axle tractor), andEuclid or equivalent (tandem tractor) tri-axle trailersconstitute a unit appropriate for collective-bargainingwithin the meaning of Section 9(b) of the Act, and thatthe Union, by virtue of Section 9(a) of the Act, at all" In fact. as has been noted, the record shows that Respondent didnot dispose of all of its trucks and, at the time of this meeting, Respon-dent still employed drivers doing Teamsters work.a According to the credited testimony of Vernon Smith, Peretto toldhim that Respondent would not sign another contract with the Union,and offered to continue to employ him on the lowboy, which he regular-ly drove, on the basis that he withdraw from membership in the Unionand join Teamsters Local 109. Smith refused, and after being laid off,later saw the lowboy being operated by an employee junior to him inseniority Peretto asserts that he offered Smith a job of driving thelowboy as an employee of Chambers Development Corporation, ofwhich Peretto is also secretary-treasurer, and which had a contract withLocal 109 The testimony of Frank McIntyre, at some time Respondent'ssuperintendent, also indicates close ties between Respondent and Cham-bers.times material to the complaint, has been, and is now, theexclusive representative of the employees in that appro-priate unit for the purposes of collective bargaining.4. ConclusionsWithout question, Respondent unilaterally, and overthe protests of the Union (when it became aware of thesituation), refused to abide by and apply its bargainingagreement with the Union to its operations in Westmore-land County in 1978 and 1979. Respondent's contentionthat the agreement did not cover those operations haspreviously been held to be without merit. By such actionsince November 30, 1978,'3 Respondent violated Section8(a)(5) and (1) of the Act. In particular, Respondent vio-lated Section 8(a)(5) and (1) by failing and refusing tomake contributions to the Health and Welfare and Pen-sion Funds, and to provide the wages and other benefitsrequired by the agreement during the 10(b) period. SeeDouglas Lantz d/b/a and or a/k/a Alcan ForwardingCompany, et al., 235 NLRB 994 (1978); Tony De Clue, anIndividual d/b/a Liberty Cleaners, et al., 227 NLRB 1296(1977).Prior to November 30, 1978, Respondent laid off foursenior employees while continuing to use newly hiredand junior employees to do work covered by the agree-ment. These layoffs continued well into 1979. In late Oc-tober and on the first of November 1978, the four em-ployees and the Union filed grievances protesting thisaction, the Union's grievance also protesting other fail-ures to honor and apply the bargaining agreement. Re-spondent rejected these grievances, and, in May andJune 1979, refused to arbitrate the grievances. Respon-dent's refusal, within the 10(b) period, to process and ar-bitrate these grievances, as required by the contract, vio-lated Section 8(a)(5) and (1) of the Act. IndependentStave Company Diversified Industries Division, 233 NLRB1202 (1979); Pan-Abode, Inc., 222 NLRB 313 (1976); R.L. Sweet Lumber Company, 207 NLRB 529 (1973).However, the layoff of the four senior employees priorto November 30, 1978, although it continued into the10(b) period, presents a more difficult problem. TheGeneral Counsel admits that he did not allege the layoffof the four senior employees as a violation of the Act be-cause it occurred before the cutoff date. Nor did theGeneral Counsel allege, or specifically make clear thathe is claiming that Respondent took any action withinthe 10(b) period which violated the seniority provisionsof the bargaining agreement. Therefore, though theselayoffs, in disregard of the agreement, constituted a uni-lateral alteration in the terms of that agreement and thusa refusal to bargain, see Pan-Abode, Inc., supra at 314, 1cannot here find Respondent's refusal to abide by the se-niority provisions of the agreement to be a violation ofthe Act.Within the 10(b) period, Respondent not only refusedto honor and apply the bargaining agreement, but en-gaged in direct dealing with employees working in West-:" The -month statute of limitations contained in Sec 10(b) of the Act(herein referred to as the 1()b) period) prevents any action of Respon-dent occurring before November 30 from being held to be in violation ofthe Act.486 U.S. UTILITIES CORPORATIONmoreland County, in disregard of the Union's representa-tive status, negotiating with those employees terms andconditions of employment, separate and different fromthe applicable bargaining agreement. By such actions Re-spondent further violated Section 8(a)(5) and (1) of theAct. The fact that the employees may have agreed, orseemed to agree to those terms does not excuse Respon-dent for, thus, altering employment conditions and fur-ther undermining the Union's representative status. MedoPhoto Supply Corporation v. N.L.R.B., 321 U.S. 678(1944).Respondent's primary defense to the above violationsis, as noted, that the bargaining contract did not apply tothe operations involved. This has previously been consid-ered and rejected. Respondent also seems to argue that itbargained in good faith with the Union about these mat-ters and that it should not be found in violation becausethe Union would not accept the compromises offered."4Respondent here mistakes the situation. It was at alltimes obligated to perform fully as required by the agree-ment. These were the only "demands" made by theUnion. The Union had no obligation to accept Respon-dent's compromise offers to do less than the bargainingagreement required. In the last analysis, the Union de-sired that all the issues be decided by arbitration, as pro-vided by the agreement. This Respondent refused.Finally, it is undisputed that Respondent refused tobargain with the Union for a bargaining agreement tosucceed the 1976-79 agreement. This is not discussed inRespondent's brief beyond the assertion that Respondentdid meet, bargain, and make compromises on the griev-ances. At the last meeting between the parties on a newcontract, however, Respondent rested its refusal to nego-tiate a new agreement on its assertions that its only oper-ations at the time were outside the Union's jurisdiction,and that it was going to sell its trucks, and, though it in-tended to seek new hauling business, it intended to per-form this work not with union labor, but intended tosubcontract it out. However, as has been noted, at thetime of Respondent's refusal to negotiate, it was perform-ing operations within the scope and coverage of the bar-gaining agreement, and, in fact, within the assigned juris-diction of the Union, as Respondent was informed. Byreason of the current bargaining agreement the Unioncontinued to be the representative of the employees inthe appropriate unit. Indeed, Respondent admits theUnion's representative status within the meaning of theAct. So far as this record shows, Respondent has notgone out of business or sold all its trucks. Under all ofthe circumstances, Respondent was obligated to continueto recognize and bargain with the Union, and Respon-dent's failure and refusal to bargain for a new bargainingagreement to succeed the 1976-79 agreement violatedSection 8(a)(5) and () of the Act.14 Respondent argues at page I of its brief: "The real complaint ofLocal 341 is not a failure to bargain by [Respondent], because in fact [Re-spondent] did bargain, but rather Local 341 seems to feel it has beenwronged by [Respondent's) desire not to capitulate to the demands putforward by Mr. Zilch. This desire not to capitulate is not actionable byLocal 341 "CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Sections 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees of Respondent whose work was cov-ered by the collective-bargaining agreement between Re-spondent and the Union effective from May 1, 1976, toApril 30, 1979, including driving single axle dumptrucks, tandem axle trucks, dump trailers-tri-axle (singleaxle tractor), and Euclid or equivalent (tandem tractor)tri-axle trailers constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. At all times material herein, the Union has been andcontinues to be the exclusive representative of the em-ployees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5. By refusing and failing to abide by and apply its col-lective-bargaining agreement with the Union at Respon-dent's operations in Westmoreland County, Pennsylva-nia, or areas over which Respondent did not considerthat the Union had jurisdiction, by negotiating directlywith its employees for terms and conditions of employ-ment for its operations in those areas, by unilaterally, andwithout the agreement of the Union, establishing termsand conditions of employment for those operations, byrefusing and failing to contribute to the Health and Wel-fare and Pension funds, or provide other benefits re-quired by the bargaining agreement for employees en-gaged in such operations, by refusing and failing to applythe grievance procedure provided in the bargaining con-tract to such operations and to arbitrate grievances aris-ing out of Respondent's failure to apply the agreement tosuch operations, and by refusing to negotiate in goodfaith for a bargaining agreement to succeed the 1976-79bargaining contract, all since November 30, 1978, Re-spondent engaged in unfair labor practices in violation ofSections 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act, it will be recommend-ed that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.The General Counsel urges, in particular, that Respon-dent be ordered (1) to give retroactive effect back to No-vember 30, 1978, to the 1976-79 bargaining agreement,including making reimbursement to the Health and Wel-fare and Pension Funds for the amounts required by theagreement, and making whole the employees for lossessuffered by reason of Respondent's failure to abide byand give effect to that agreement; (2) to make whole,back to November 30, 1978, four employees, Cichinelli,Graham, Klein, and Karpach, for losses suffered as aresult of Respondent's failure and refusal to apply the se-487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDniority provisions of that agreement; (3) to bargain withthe Union with respect to the effects of Respondent's de-cision to curtail its operations and contract out workcovered by the 1976-79 agreement; and (4) to establish apreferential recall list of employees in the appropriateunit in accordance with seniority and bargain as to itsimplementation.The General Counsel's suggestion that the four namedemployees be made whole for Respondent's failure toemploy them in accordance with the seniority provisionsof the agreement raises a most difficult issue. It wouldappear that under the terms of the bargaining agreement,the four men should not have been laid off. But, as hasbeen noted, these layoffs occurred outside the 10(b)period and, thus, may not be found to have violated theAct. The General Counsel points to no action of Respon-dent with respect to these men during the 10(b) periodwhich he asserts violated the Act. He does refer, in hisstatement of facts, to new employees hired during the10(b) period to do work that these four presumablycould have done. However, since it was not alleged inthe pleadings, or suggested at the hearing, or argued inthe General Counsel's brief that Respondent violated theAct during the 10(b) period by failing to recall thesemen, instead of hiring new employees, I am not disposedto consider such a theory here. There remains only thefact that these four men continued to be laid off duringthe 10(b) period while junior employees worked. Butthese facts will not support an order to make whole. SeeOlympic Steamship Co., Inc., d/b/a Salmon Terminal Divi-sion, 233 NLRB 1178 (1977).Nevertheless, I have given consideration to the factthat reimbursement to these men would be an appropri-ate remedy for Respondent's refusal during the 10(b)period to arbitrate their claims that they were laid off inviolation of the bargaining agreement. However, I amconvinced that an order to Respondent to speedily arbi-trate these grievances, waiving any and all objections itmight have based on time limitations, would be a moreeffective remedy, since the arbitrator, if he (or she)found a violation of the agreement, could order aremedy effective back to the date of the violation of theagreement.Likewise, Respondent's failure to make the contribu-tions to the Health and Welfare and the Pension Funds,and the failure to pay travel money to the employees asrequired by the agreement, all of which were protestedin the Union's grievance dated November 1, 1978, mustsimilarly be arbitrated, and it will be recommended thatRespondent also be ordered to arbitrate the issues raisedby that grievance, waiving any and all objections basedon time limitations or the passage of time.In each case (involving the grievances of the four em-ployees and the Union) it will be ordered that Respon-dent cooperate in the processing of the arbitration pro-ceedings and furnish, upon request, all documents and in-formation reasonably related to the issues to be arbitrat-ed.It will be recommended that the Board retain jurisdic-tion over this case in order to reconsider the remedy setforth and provide further appropriate affirmative remedi-al provisions should those specified prove ineffective.See, e.g., Local 485, International Union of Electrical,Radio & Machine Workers, AFL-CIO (Automotive PlatingCorp.), 170 NLRB 1234 (1968).It will further be recommended that Respondent be or-dered to honor and give effect to the 1976-79 bargainingagreement retroactively to November 30, 1978, includ-ing, to the extent that the employees suffered losses notencompassed within the grievances heretofore filed, anorder that Respondent make whole those employees whosuffered losses by reason of Respondent's failure to applythe bargaining agreement during the 10(b) period, withinterest thereon computed in accordance with the poli-cies set forth in Florida Steel Corporation, 231 NLRB 651(1977).15It will further be recommended that the Respondentbe ordered to do each of the following: (1) Recognizeand, upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theappropriate unit with respect to the wages, hours, andother terms and conditions of employment of such em-ployees, and if an agreement is reached embody it in asigned agreement; (2) bargain with the Union, upon re-quest, with respect to any decision to curtail or subcon-tract the work within the scope of the appropriate unitand the effects of such decision on the employees in suchunit; (3) withdraw, cancel, and annul the so-called CoalHaulers Agreement, or any other agreement or an-nouncement of terms or conditions of employment in theappropriate unit not fully negotiated with the Union,except that such action shall not withdraw any benefitsheretofore conferred, unless agreed to by the Union.I have considered the General Counsel's request thatRespondent be ordered to establish a preferential hiringlist for recall of employees. For reasons analagous tothose discussed in respect to remedies for the four em-ployees laid off outside the 10(b) period, this type ofremedy seems inappropriate. Respondent will be orderedto implement the last bargaining agreement, and to bar-gain in good faith with respect to terms and conditionsof employment in the appropriate unit. In normal cir-cumstances an employer is not free to unilaterally changeworking conditions, including the application of seniorityrules without bargaining the issues out with the bargain-ing representative. These seem to me to afford the em-ployees adequate protection in their rights under theAct, and to remedy the violations found herein.Because Respondent's conduct evidences a completedisregard for collective bargaining and the purposes ofthe Act, I shall recommend that Respondent be orderednot to interfere with the employees' exercise of rightsunder the Act in any manner.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:'" See, generally, [viv Plumbing and Htealing Co., 138 NLRB 716(Ihf2)48X U.S. UTILITIES CORPORATIONORDER i'The Respondent, U.S. Utilities Corporation, Monroe-ville, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing or failing to honor, abide by and apply acollective-bargaining agreement in effect between Re-spondent and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Building Materials and Construction Drivers, Local 341,the Union herein, or any other labor organization.(b) Dealing or negotiating directly with its employeesin the appropriate unit set forth below concerning theirwages, hours, or other terms or conditions of employ-ment in derogation of the status of the Union as the ex-clusive bargaining representative of such employees.(c) Unilaterally establishing or changing working con-ditions of employees in the appropriate unit set forthbelow, without bargaining with the exclusive representa-tive of the employees in the appropriate unit.(d) Refusing and failing to provide wages and benefits,or to contribute to Health and Welfare and PensionFunds as required by a collective-bargaining agreementwith the Union or any other labor organization repre-senting the appropriate unit set forth, or refusing andfailing to abide by and comply with the grievance andarbitration provisions in such collective-bargaining agree-ment.(e) Refusing and failing to negotiate in good faith withthe Union, or any other labor organization representingthe appropriate unit set forth with respect to rates ofpay, wages, hours of employment, or other terms andconditions of employment for such appropriate unit.The appropriate unit is all employees of Respondentperforming work covered by the collective-bargainingagreement between Respondent and the Union effectivefrom May 1, 1976, to April 30, 1979, including drivingsingle axle dump trucks, tandem axle trucks, dump trail-ers-tri-axle (single axle tractor), and Euclid or equivalent(tandem tractor) tri-axle trailers.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in Section 7 of the National Labor Relations Act, asamended.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, bargain with the Union as the exclu-sive bargaining representative of all the employees in theappropriate unit set forth above concerning rates of pay,hours of work, and other terms and conditions of em-ployment, including any decision of Respondent to cur-tail operations in the appropriate unit and the effect ofsuch decision on the employees, and also including theseniority rights of employees on layoff, and embody anyunderstanding reached in a signed document.Id In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Upon request, cooperate with the Union, in accor-dance with the provisions set forth in the section herein-above entitled "The Remedy," in submitting the issues inthe grievances filed by Fred Cichinelli, Donald Graham,James Klein, Robert Karpach, and the Union on October29, 31 and November 1, 1978, to arbitration in accor-dance with the grievance procedure in the collective-bar-gaining agreement between Respondent and the Unioneffective from May 1, 1976, to April 30, 1979, referred tohereinafter as "the agreement," and speedily arbitratesuch grievances, that are not settled with the Union,waiving all objections based on time limitations or thepassage of time, and comply with the results of the arbi-tration award.(c) Honor and give effect to "the agreement" retroac-tively to November 30, 1978, including all rights of theUnion and the employees thereunder, and make wholethe employees in the appropriate unit for any losses suf-fered by Respondent's failure and refusal to honor andabide by the requirements of "the agreement," with in-terest thereon, as provided in the section hereinabove en-titled "The Remedy."(d) Cancel, annul, and withdraw the so-called CoalHaulers Agreement, and any other agreement, announce-ment, or understanding setting terms and conditions ofemployment in the appropriate unit made without theagreement or consent of the Union, except that no bene-fit previously given employees shall be withdrawn ith-out the consent of the Union.(e) Post at its operations at Monroeville and Spring-dale, Pennsylvania, and mail to each employee employedin the appropriate unit from March 4, 1978, to Jul 1,1979, at his last known address, signed copies of the at-tached notice marked "Appendix."17Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered. de-faced, or covered by any other material.(f) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, vwhatsteps Respondent has taken to comply herewith.Jurisdiction over this matter is hereby retained for thepurposes indicated in the section hereinabove entitled"The Remedy."7 In the evenl that this Order is enforced h a Judgment .,t theUnited States Court of Appeals, the words in the ntice reading "l'otedby Order of the National I.abor RelatLonr Iloard" shall read "'l(sted l'ur-suant to a Judgment of the United States Court 4f Appeals Enforcing anOrder of the National Labor Relations Board "489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNoTricE To EMPLOYEESPOST ED BY ORDER OF IHENATIONAI. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWI Will. NOT refuse to fail to bargain in goodfaith with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Building Materials and Construction Drivers,Local 341, or any other labor organization repre-senting the employees in the appropriate unit setforth below with respect to wages, hours, or otherterms and conditions of employment.WE WII.L NOT deal or negotiate directly with em-ployees in the appropriate unit about wages, hours,other terms and conditions of employment, or uni-laterally established such conditions, in derogationof the bargaining representative of the appropriateunit set forth below.WE Wll.l. NOT fail to pay any wage rates or failto provide any benefits, or otherwise fail or refuseto honor and abide any provision of a collective-bargaining contract with the Union in the appropri-ate unit set forth below.WE WllE. NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed by the National Labor Rela-tions Act, as amended.WE WIl., upon request, bargain with the Unionas the exclusive representative of all the employeesin the appropriate unit with respect to their condi-tions of employment-including any company deci-sion to curtail operations in the appropriate unit andthe effect of such decision on the employees, andalso including the seniority rights of employees onlayoff-and WE WILL. embody any understandingreached in a signed document.WE wii.l. cooperate with the Union in submittingto arbitration the grievances of Fred Cichinelli,Donald Graham, James Klein, Robert Karpach, andthe Union about their layoffs and the failure of theCompany to honor and comply with the collective-bargaininig agreement between the Company andthe Union, and we will comply with the arbitrationaward.WE WIL honor and give effect, retroactively toNovember 30, 1978, to the terms and provisions ofthe bargaining agreement between the Companyand the Union effective May 1, 1976, to April 30,1979, including making whole the employees whosuffered losses as a result of the Company's failureto honor and give effect to that agreement, as or-dered by the National Labor Relations Board.WE WILL. cancel, annul, and withdraw the so-call"Coal Haulers Agreement," and any other agree-ment, announcement or understanding setting condi-tions of employment in the appropriate unit madewithout the agreement of the Union, but no benefitpreviously granted the employees shall be takenaway without the consent of the Union. The appro-priate unit is:All employees of the company performing workcovered by the bargaining agreement betweenthe company and the Union, effective from May1, 1976, to April 30, 1979, including drivingsingle axle dump trucks, tanden axle trucks, dumptrailers-tri-axle (single axle tractor) and Euclid orequivalent (tandem tractor) tri-axle trailers.U.S. UTILITIES CORPORATION490